Case: 3:19-cv-01029-jdp Document #: 11-5 Filed: 12/20/19 Page 1 of 4




       EXHIBIT E
                 Case: 3:19-cv-01029-jdp Document #: 11-5 Filed: 12/20/19 Page 2 of 4


                WISCONSIN ELECTIONS COMMISSION
                Administering Wisconsin's Election Laws




Home »Node




  ERIC List Maintenance Mailing to Voters Who Have
  Moved
  Priority
  Timely Attention Required

  Date
  Sun, 10/29/2017 - 19:00

  To
  Wisconsin County Clerks
  Wisconsin Municipal Clerks
  City of Milwaukee Election Commission
  Milwaukee County Election Commission

  From
  Michael Haas, Staff Counsel
  Jodi Kitts, WisVote Elections Specialist

    Attachment                                                  Size

    ERIC List Maintenance Memo to clerks important dates.pdf 63.73 KB

    ERIC Postcard Sample In-State Movers.pdf                    292.61 KB

    ERIC Postcard Sample Cross-State Movers.pdf                 260.77 KB

  Elections Commission staff is preparing for the next phase in Wisconsin’s participation in the Electronic
  Registration Information Center (ERIC). As part of Wisconsin’s membership in ERIC, Commission staff
  is required to reach out to voters who ERIC has flagged as having potentially moved. ERIC obtains data
  from a variety of sources, such as Wisconsin motor vehicle records, voter registration and motor vehicle
  records from participating states, and the National Change of Address database from the U.S. Postal
  Service. Approximately 282,448 voters have been identified by ERIC as having moved within Wisconsin,
  and 59,292 voters have been flagged as having moved out of state.

  Commission staff will be mailing a postcard to these voters to confirm whether they have moved:

                                                                                                         /
         Voters who   are 3:19-cv-01029-jdp
                   Case:  flagged as having moved    within#:Wisconsin
                                               Document                 will12/20/19
                                                              11-5 Filed:    be encouraged
                                                                                      Page to re-register
                                                                                           3 of 4         online
         on the MyVote Wisconsin website. They will also be provided with a tear-off continuation card
         they can return to their municipal clerk if they want to continue their registration at their WisVote
         address, similar to the Four-Year Maintenance process.
         Voters who are flagged as having moved out of state will be reminded that they can only vote in one
         state, and will need to either register in their new state or return the continuation card if they want
         to stay registered in Wisconsin.

Note that receiving an ERIC postcard does not automatically mean that voters must register at their new
address. Voters may wish to continue their registration at their current address if they are temporarily
away from their address or intend to return.

Any voters who do not register at their new address and do not return the continuation card within 30
days will be deactivated in WisVote. Samples of both postcards are attached to this memo.

These mailings will be tracked in WisVote. Clerks will be able to see which voters received the ERIC
postcard by going to the new “Mailings” tile in WisVote. Clerks should mark any mailings that come back
as undeliverable, as well as any requests for continuation. Training materials will be posted to the
Elections Commission website.

Clerks should make note of the following important dates and required actions for the ERIC Movers
mailing:

         November 6 – 10: The ERIC Movers postcards will be mailed. Voters sent a postcard will have
         their voter status in WisVote set to “Active” with a status reason of “Suspended.”
         December 15: Deadline for voters to respond with a request for continuation.
         December 22: Deadline for clerks to update all voters who have requested continuation, and to
         enter any new voter registrations from ERIC movers into WisVote. Voters who have not registered
         at a new address or requested continuation will have their voter status changed to “Inactive” with a
         status reason of “Moved.”

If you have any questions regarding this process, please contact the Elections Help Desk at
elections@wi.gov



Clerks




 Wisconsin Elections Commission | 212 East Washington Avenue, Third Floor P.O. Box 7984 | Madison,
                                       Wisconsin 53707-7984

          tele (608) 266-8005 | fax (608) 267-0500 | tty 1-800-947-3529 | e-mail elections@wi.gov

                                 Toll-Free Voter Help Line: 1-866-VOTE-WIS




                                                                                                              /
Case: 3:19-cv-01029-jdp Document #: 11-5 Filed: 12/20/19 Page 4 of 4
